11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Kinder Morgan SACROC, LP;                      * From the 132nd District Court
Kinder Morgan CO2 Co., LP;                       of Scurry County,
Kinder Morgan Production Co., LP;                Trial Court No. 26387.
and Kinder Morgan Production Co., LLC,

Vs. No. 11-19-00097-CV                         * November 7, 2019

Scurry County; Snyder Independent              * Opinion by Bailey, C.J.
School District; Scurry County Junior            (Panel consists of: Bailey, C.J.,
College District d/b/a Western Texas             Stretcher, J., and Wright, S.C.J.,
College; and Scurry County Hospital              sitting by assignment)
District d/b/a Cogdell Memorial Hospital,        (Willson, J., not participating)


       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Kinder Morgan SACROC, LP; Kinder Morgan CO2
Co., LP; Kinder Morgan Production Co., LP.; and Kinder Morgan Production Co.,
LLC.